Citation Nr: 1211005	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-03 670	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee.

3.  Entitlement to an initial compensable evaluation for rosacea claimed as dermatitis (skin disability).

4.  Entitlement to service connection for a chest condition.

5.  Entitlement to service connection for a gastrointestinal disorder, identified as gastritis and acid reflux.






REPRESENTATION

Appellant represented by:	Veteran s of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran  served on active duty from January 2002 to January 2007. 

This matter comes before the Board of Veteran s' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veteran s Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for migraine headaches, and assigned a 30 percent evaluation effective January 17, 2007, granted service connection for rosacea and degenerative joint disease of the left knee, both evaluated as noncompensable effective January 17, 2007, and denied entitlement to service connection for chest and stomach conditions.  The Veteran  filed a notice of disagreement dated in August 2007, and the RO issued a statement of the case dated in January 2008.  The Veteran  submitted a substantive appeal in February 2008.

In December 2010, the RO increased the evaluation of the Veteran's left knee disability to 10 percent disabling, effective January 17, 2007.

After the most recent supplemental statement of the case related to the Veteran's disabilities, the Veteran submitted additional medical evidence that was not accompanied by a waiver of initial RO consideration.  However, as this evidence is unrelated to the issues in this case, a remand for initial RO consideration is not required.  

Because the assigned evaluations of the Veteran's service-connected disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's left knee disability has not been not productive of recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.

2.  The Veteran's service-connected migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  The Veteran's service-connected skin disability, recurrent dermatitis, is likely productive of at least 5 percent, but less than 20 percent of exposed areas, and the Veteran has been prescribed Bethamethasone, a topical corticosteroid.

4.  A gastrointestinal disorder, manifested by gastritis and/or acid reflux, was likely incurred in military service.

5.  The medical evidence does not indicate that the Veteran has a disability, other than a gastrointestinal disorder, that is manifested by chest pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.10, 4.124a, Diagnostic Code 8100 (2011) 

3.  Resolving doubt in the Veteran's favor, the criteria for a disability rating of 10 percent for recurrent dermatitis have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2011). 

4.  Resolving doubt in the Veteran's favor, a gastrointestinal disorder, identified as gastritis and acid reflux, was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).

5.  A disorder other than a gastrointestinal disorder manifested by chest pain was not incurred in or aggravated by the Veteran's active military service, nor is such a disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's initial increased rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claims for higher initial disability ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II.  Increased rating claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

A.  Degenerative joint disease, left knee

First, the Veteran seeks entitlement to an initial rating higher than 10 percent for his service-connected left knee disability.  The Veteran is currently evaluated for his service-connected left knee disability under Diagnostic Code 5260-5003.  The Board will review the relevant Diagnostic Codes applicable to the Veteran's left knee disability below.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis.  VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for moderate impairment, and 30 percent is assigned for severe impairment.

For limitation of leg motion under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  Id.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  Id.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id. 

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2009).  

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04

In addition, the Board notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261.  When a knee disorder is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) (a Veteran  who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran  has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  

In this case, the medical evidence consists of private and VA treatment records and VA examinations performed in February 2007 and August 2010.

In the February 2010 VA examination, the Veteran  reported that he hit his knee with a metal object in June 2006 and has suffered from knee pain since that time.  An x-ray was performed, but found to be normal.  At the examination, the Veteran reported pain on the patellar area which is worse with running or climbing stairs.  Upon examination, the Veteran was indicated to have full active range of motion and no functional loss.  There was tenderness on the left knee.  Flexion was 0-140 degrees, with no limitation of motion and no pain.  Extension was 0 degrees, with no limitation of motion and no pain.  There was no motion in the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments indicated less than 5 mm motion.  There was tenderness at the patellar, and the knee was positive for grinding.  MRI of the left knee indicated degenerative joint disease, small joint effusion, and degenerative signal posterior horn medial meniscus.  The Veteran was diagnosed with degenerative joint disease of the left knee.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report. 


The Veteran was again examined by VA in August 2008.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported continued pain in his left knee, especially when placing weight on the left and climbing stairs.  The Veteran reported symptoms of pain and tenderness, but no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, subluxation, locking, effusions, or flare-ups.  The Veteran indicated that he could stand between 15 - 30 minutes and walk between a 1/4 mile and a full mile.  On examination, the Veteran's gait was indicated to be normal.  There was no inflammatory arthritis or abnormal weight bearing.  He was noted to have tenderness and grinding, but no crepitation, mass behind the knee, clicks or snaps, instability, meniscus abnormality, or abnormal tendons or bursae.  Range of motion testing revealed objective evidence of pain on active motion with flexion of 0-126 degrees and extension of 0 degrees.  There were no additional limitations after three repetitions of range of motion testing.  X-rays indicated no acute fractures and the joint spaces appeared within normal limits.  The Veteran was diagnosed with left knee degenerative joint disease and left knee tendonitis.

Although the Veteran's other evidence and treatment reports were reviewed, the Board was unable to locate any records to show that the Veteran's service-connected left knee disability was more severe than demonstrated in the VA examination reports noted above.  

Upon review of the probative and objective medical evidence of record, the Board concludes that an evaluation higher than 10 percent for the Veteran's left knee disability is not warranted.

In order for the Veteran's left knee disability to warrant a higher evaluation, the disability must have been productive of flexion limited to 30 degrees, extension limited to 15 degrees, and/or recurrent subluxation or lateral instability productive of moderate impairment of the knee.  The medical evidence in this case, however, does not indicate flexion worse that 126 degrees.  In addition, extension was indicated to be normal, and there was no objective medical evidence on examination of subluxation or lateral instability.  The Veteran's symptoms noted above are not commensurate with higher evaluations for the left knee under Diagnostic Codes 5257, 5260, or 5261.  

In this regard, the Board notes that the Veteran has been diagnosed degenerative joint disease of the left knee.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  And, as noted above, no separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  And while the Veteran could, in theory, receive separate evaluations for both limited extension and instability under Diagnostic Codes 5257 and 5261, as noted above, the medical evidence in this case, does not indicate findings supporting either case.  

Next, the Board finds that the remainder of the diagnostic codes pertaining to the knee and leg do not warrant higher evaluations in this case.  As noted above, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5261 for the left knee.  Diagnostic Code 5256 is not applicable because there is no ankylosis of the Veteran's knee; there has been no finding of dislocated, semilunar cartilage in the knee in the medical evidence, so Diagnostic Code 5258 is not applicable, and Diagnostic Code 5259 does not provide ratings in excess of 10 percent.  Diagnostic Code 5262 (regarding tibia and fibula impairment) has not been raised by the medical evidence, and Diagnostic Code 5263 (regarding genu recurvatum) also does not provide for a rating in excess of 10 percent.

Turning to the issue of whether an increased rating is warranted on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement, the Board finds for the record that such an increase is not warranted in light of the fact that pain has already been taken into consideration in assigning the present evaluations.  In terms of fatigue, weakness, lack of endurance and incoordination, while the Veteran may have some additional functional loss upon repetition, this was not indicated to reduce the range of motion to within the higher range for purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected left knee disability are contemplated in the rating assigned.  There is no indication that pain, due to disability of the left knee, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the appellant's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

B.  Migraine headaches.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran  experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet the criteria for a rating in excess of 30 percent for his service-connected migraine headaches.

In this regard, the Board notes that the Veteran was provided with VA examinations dated in February 2007 and August 2010.  

The February 2007 examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported that he began having migraine headaches in September 2006.  He indicated that he would get headaches twice a week and that he sought medical attention.  The Veteran reported that his headaches were accompanied by photophobia, nausea, and dizziness.  He indicated that he would need to lie down in a dark place.  The Veteran was diagnosed with migraine headaches.  

The Veteran was again examined for his headaches in August 2010.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported that he would get headaches 2-3 times per week, with symptoms of throbbing pain in the frontal area with nausea, vomiting, blurred vision, photophobia and phonophobia.  The Veteran was indicated to usually take medication and lie down to sleep.  The examiner indicated that the Veteran had weekly headaches that were prostrating.  These were treated with medication and would last several hours.  Cerebellar examination was normal and CT scan indicated no acute ischemic changes.  The Veteran was diagnosed with migraine without aura.  The effect on the Veteran's activities was noted to be severe with respect to shopping, exercise, sports, recreation, and traveling, but moderate with respect to feeding, bathing, dressing, toileting, and grooming.  The effects were indicated to only affect the Veteran during the hours that he has the headaches.  The Veteran was noted to be unemployed since 2007 due to psychiatric disability.

The Veteran's outpatient treatment records indicate ongoing diagnoses and medication prescribed for his headaches.  Treatment appears to have been sporadic with no evidence of neurologic hospitalizations or treatment for incapacitating episodes.  The Board was unable to locate any records to show that the Veteran's service-connected disability was more severe than demonstrated in the VA examination reports noted above.  

A thorough review of the record does not reflect the Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the August 2010 examiner indicated that the Veteran's  attacks were prostrating and had some severe effects, the Board notes that the Veteran's  headaches do not appear to be very frequent or completely prostrating, nor do they appear to be very prolonged attacks or by themselves productive of severe economic inadaptability.  The Veteran was still able to function at a moderate level in the basic areas of daily life, and the headaches were noted to last duration of hours, but not longer, and the symptoms were present only during these episodes.  The Veteran was noted to take medication that helped the condition, and then lie down for awhile.  Cerebellar examination was normal and CT scan indicated no acute ischemic changes.  In addition, while the Veteran is not employed, this was noted to be due to a psychiatric disability and not because of the Veteran's headache condition.  Such symptomatology does not reflect the type of completely prostrating and prolonged attacks required for a higher rating.

In making this determination, the Board notes that it took into consideration the applicability of "staged" ratings.  However, the symptomatology of the Veteran's  headaches have been consistent throughout this appeal period, and the record does not indicate there were any distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 30 percent. 

C.  Skin disability.

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2011); 67 Fed. Reg. 49590 -49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422  (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria.  Because VA received the Veteran's increased compensation claim prior to October 23, 2008 and he has not requested consideration under the new criteria, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002). 



The RO has rated the Veteran's service-connected rosacea claimed as dermatitis as noncompensable under Diagnostic Code  7899-7800.  In addition, as the evidence shows recurrent dermatitis, consideration must be given to Diagnostic Codes 7806, for dermatitis or eczema, and 7801 through 7805 for rating disfigurement and scarring.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Codes 7800 through 7806. 

The Board now turns to the relevant rating criteria.  Under Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Additionally, Diagnostic Code 7806 directs that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008). 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 



Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118  (2010).  Diagnostic Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68  such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling. 

The Veteran seeks an increased disability rating in excess of 0 percent for his skin disability.  

The Board finds that the evidence of record supports an increased disability rating of 10 percent, but no higher, under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2008); Diagnostic Code 7806 (2008).

The evidence of record consists of VA treatment records and VA examination reports dated in February 2007 and August 2010.  

The February 2007 VA examination indicated that the Veteran reported that his skin condition began while deployed in the Philippines.  He sought medical treatment and was told that he had dermatitis.  The Veteran reported that he received treatment but that the condition never completely went away.  The Veteran was diagnosed with rosacea.

The Veteran was again examined by VA in August 2010.  The examiner noted that the Veteran had a history of skin rash while in the military.  The rash was indicated to be in the nasal fold, cheeks, the back of the ear, and on occasionally in the scalp.  The Veteran described the rash as erythema, very itchy and with flaky white scales.  He indicated that the condition comes and goes.  The Veteran indicated that he got a fair response from a cream prescribed for the condition.  He indicated that his last episode of this condition was approximately 6 months ago.  The examiner noted that VA treatment records indicate a diagnosis of seborrheic dermatitis treated with Bethametasone, a topical corticosteroid.  After examination, the Veteran was diagnosed with seborrheic dermatitis, inactive.  



A review of the Veteran's outpatient treatment records do not indicate symptoms worse than those indicated in the VA examination reports above. 

Applying the criteria to the facts of this case, the Board finds that the criteria for an increased disability rating of 10 percent for dermatitis have been met under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Based on the October 2010 VA examination, the Veteran was noted to have recurrent dermatitis affecting his face and scalp.  He was also noted to have been prescribed a topical corticosteroid for this condition.  At the time of the examination, the condition was inactive.   However, it was noted to be recurrent and, based on the description of the condition, is likely to affect more than 5 percent of exposed areas.  Resolving doubt in the Veteran's favor, the Board finds that this evidence is sufficient to award a 10 percent evaluation for the condition.  However, as there is no evidence that the Veteran's service-connected skin disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period, a higher evaluation is not warranted.

In addition, a higher evaluation is not warranted under Diagnostic Code 7800 as the evidence does not indicate that the Veteran's skin condition is productive of characteristics of disfigurement.  Also, because Diagnostic Codes 7802-7804 have maximum ratings of 10, they cannot serve as a basis for a higher disability rating in view of the Board's assignment of a 10 percent disability rating in the decision herein.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).  

Finally, Diagnostic Code 7805, which pertains to scars on areas of the body aside from the head, face or neck that affect limitation of motion, is not applicable, as the Veteran's condition is not manifested by scars and it has not been found to affect the function of the affected areas.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 



The Board finds that, other than the increased 10 percent disability rating assigned to the service-connected disability, there is no other basis for a staged rating pursuant to Fenderson.  Fenderson, supra.; see also 38 C.F.R. § 3.400 (2011). 

D.  Other considerations.

The Board notes that the VA examinations of the Veteran were generally not conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file were not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran  is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service connection claims.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a gastrointestinal disability and a disability manifested by chest pain.  

With respect to the Veteran's claim for a gastrointestinal disability, the Board notes that the Veteran has indicated that his gastrointestinal complaints began in service.  He is also noted to have been diagnosed with clinical gastritis in a February 2007 VA examination, dated only one month after his discharge from service.  And the Veteran's medical records indicated that the Veteran has been taking Omeprazole since at least April 2007, three months after his discharge from the service.  Omeprazole is a medication prescribed for acid reflux problems, such as gastroesophageal reflux disorder (GERD).

Based on the foregoing, the Board will afford the benefit of the doubt to the Veteran and find that his diagnosed clinical gastritis and/or acid reflux had its onset in service.  In this regard, the Board finds that Veteran's statements as to service incurrence to be credible.  

With respect to the Veteran's complaints of chest pain, the Veteran's medical records indicate complaints of chest pain, and the Veteran was, in the February 2007 VA examination, diagnosed with atypical chest pain.  The February 2007 VA examiner indicated that the Veteran gave a history of chest pain after finishing basic training.  He stated that he was told that this was secondary to muscle strain.  He again suffered chest pain in 2006 and was told that this was secondary to anxiety attack.  However, the Veteran has not been diagnosed with any disability, other than perhaps his gastrointestinal disability, that may cause this pain.  

While the Veteran is considered competent to report pain; pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the chest pain that has been reported in this case is not considered to be a disability for VA purposes.  This is because aside from the award of service-connection herein for a gastrointestinal disorder, the record does not indicate any other underlying pathology responsible for chest pain. 

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Here, the Board notes that the Veteran has contended on his own behalf that he has a disability manifested by chest pain and that this is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of chest pain is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between any such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding chest pain outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is in favor of service connection for a gastrointestinal disorder, identified as gastritis and/or acid reflux, and against a claim for chest pain. The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  





								[Continued on Next Page]

ORDER

An initial evaluation in excess of 30 percent for migraine headaches is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease, left knee, is denied.

A 10 percent rating, but no higher, for the Veteran's service-connected skin disability (recurrent dermatitis) is granted, subject to the criteria applicable to the payment of monetary benefits. 

Service connection for a gastrointestinal disorder, identified as gastritis and/or acid reflux, is granted.

Service connection for chest pain is denied.



____________________________________________
JONATHAN B. KRAMER
Veteran s Law Judge, Board of Veteran s' Appeals



Department of Veteran s Affairs


